

117 HR 5185 IH: Creating Opportunities in Research for Environmental Justice Act of 2021
U.S. House of Representatives
2021-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5185IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2021Mr. Evans (for himself and Ms. Williams of Georgia) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a credit for qualified environmental justice programs.1.Short titleThis Act may be cited as the Creating Opportunities in Research for Environmental Justice Act of 2021 or the CORE Justice Act of 2021.2.Qualified environmental justice program credit(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:36C.Qualified environmental justice programs(a)Allowance of creditIn the case of an eligible educational institution, there shall be allowed as a credit against the tax imposed by this subtitle for any taxable year an amount equal to the applicable percentage of the amounts paid or incurred by such taxpayer during such taxable year which are necessary for a qualified environmental justice program.(b)Qualified environmental justice programFor purposes of this section—(1)In generalThe term qualified environmental justice program means a program conducted by one or more eligible educational institutions that is designed to address, or improve data about, qualified environmental stressors for the primary purpose of improving, or facilitating the improvement of, health and economic outcomes of individuals residing in low-income areas or areas that experience, or are at risk of experiencing, multiple exposures to qualified environmental stressors.(2)Qualified environmental stressorThe term qualified environmental stressor means, with respect to an area, a contamination of the air, water, soil, or food with respect to such area, or a change relative to historical norms of the weather conditions of such area, including—(A)toxic pollutants (such as lead, pesticides, or fine particulate matter) in air, soil, food, or water,(B)high rates of asthma prevalence and incidence, and(C)other adverse human health or environmental effects to be determined by the Secretary.(c)Eligible educational institutionFor purposes of this section, the term eligible educational institution means an institution of higher education (as such term is defined in section 101 or 102(c) of the Higher Education Act of 1965) that is eligible to participate in a program under title IV of such Act.(d)Applicable percentageFor purposes of this section, the term applicable percentage means—(1)in the case of a program involving material participation of faculty and students of an institution described in section 371(a) of the Higher Education Act of 1965, 30 percent, and(2)in all other cases, 20 percent.(e)Credit allocation(1)Allocation(A)In generalThe Secretary shall allocate credit dollar amounts under this section to eligible educational institutions, for qualified environmental justice programs, that—(i)submit applications at such time and in such manner as the Secretary may provide, and(ii)are selected by the Secretary under subparagraph (B).(B)Selection criteriaThe Secretary, after consultation with the Secretary of Energy, the Secretary of Education, the Secretary of Health and Human Services, and the Administrator of the Environmental Protection Agency, shall select applications on the basis of the following criteria:(i)The extent of participation of faculty and students of an institution described in section 371(a) of the Higher Education Act of 1965.(ii)The extent of the expected effect on the health or economic outcomes of individuals residing in areas within the United States that are low-income areas or areas that experience, or are at risk of experiencing, multiple exposures to qualified environmental stressors.(iii)The creation or significant expansion of qualified environmental justice programs.(2)Limitations(A)In generalThe amount of the credit determined under this section for any taxable year to any eligible educational institution for any qualified environmental justice program shall not exceed the excess of—(i)the credit dollar amount allocated to such institution for such program under this subsection, over(ii)the credits previously claimed by such institution for such program under this section.(B)Five-year limitationNo amounts paid or incurred after the 5-year period beginning on the date a credit dollar amount is allocated to an eligible educational institution for a qualified environmental justice program shall be taken into account under subsection (a) with respect to such institution for such program.(C)Allocation limitationThe total amount of credits that may be allocated under the program shall not exceed—(i)$1,000,000,000 for each of 2022, 2023, 2024, 2025, and 2026, and(ii)$0 for each subsequent year.(f)Requirements(1)In generalAn eligible educational institution that has been allocated credit dollar amounts under this section for a qualified environmental justice project for a taxable year shall—(A)make publicly available the application submitted to the Secretary under subsection (e) with respect to such project, and(B)submit an annual report to the Secretary that describes the amounts paid or incurred for, and expected impact of, such project.(2)Failure to complyIn the case of an eligible educations institution that has failed to comply with the requirements of this subsection, the credit dollar amount allocated to such institution under this section is deemed to be $0.(g)Public disclosureThe Secretary, upon making an allocation of credit dollar amounts under this section, shall publicly disclose—(1)the identity of the eligible educational institution receiving the allocation, and(2)the amount of such allocation..(b)Conforming amendments(1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,.(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.(c)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Qualified environmental justice programs..(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.